Third District Court of Appeal
                              State of Florida

                      Opinion filed October 19, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                             No. 3D21-345
                      Lower Tribunal No. 16-96 SP
                         ________________


     The Personal Injury Clinic, Inc., a/a/o Miguel Nardo,
                                 Appellant,

                                    vs.

      Allstate Property & Casualty Insurance Company,
                                 Appellee.



     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

     Law Office of Chad A. Barr, P.A., and Chad A. Barr (Altamonte
Springs), for appellant.

      Shutts & Bowen LLP, and Daniel E. Nordby, and Jason Gonzalez
(Tallahassee), and Garrett A. Tozier (Tampa), for appellee.


Before EMAS, HENDON and LOBREE, JJ.

     PER CURIAM.
      The medical provider appeals a final summary judgment entered in

favor of the insured. This appeal presents the same issue addressed by this

Court in First Medical & Rehab of Bradenton, LLC v. Allstate Fire & Casualty

Insurance Co., 343 So. 3d 691 (Fla. 3d DCA 2022). Thus, as was done in

First Medical, we “affirm the entry of summary judgment to the extent the trial

court found that the polic[y] at issue provide[s] legally sufficient notice of the

insurer’s election to use the permissive fee schedules identified in section

627.736(5)(a)2., Florida Statutes (2009).” Id. at 692 (citing Allstate Ins. Co.

v. Orthopedic Specialists, 212 So. 3d 973, 979 (Fla. 2017)). We “otherwise

reverse, however, because the record is devoid of an affidavit, or any

summary judgment evidence, showing that Allstate paid pursuant to the fee

schedules.” Id. Accordingly, we affirm in part, reverse in part, and remand

for further proceedings consistent with this opinion.

      Affirmed in part, reversed in part, and remanded.




                                        2